723 N.W.2d 206 (2006)
Patricia WOODS, Plaintiff-Appellant,
v.
TAUBMAN COMPANY, L.L.C., Fairlane Town Center, L.L.C., and Southeast Service Corporation, Defendants-Appellees.
Docket No. 131287. COA No. 265790.
Supreme Court of Michigan.
November 8, 2006.
On order of the Court, the application for leave to appeal the April 20, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal.